Citation Nr: 1631382	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a fractured left clavicle with acromioclavicular joint separation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA RO.

The Veteran appealed this rating decision to the Board, and in August 2015, the Board, in part, denied the Veteran's claim of entitlement to a rating in excess of 10 percent for a fractured left clavicle with acromioclavicular joint separation.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's denial of a rating in excess of 10 percent for a fractured left clavicle with acromioclavicular joint separation.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's May 2016 Joint Motion found that the Board erred by failing to reconcile two seemingly inconsistent statements in a March 2012 examination report.  Specifically, the March 2012 examiner indicated both that the Veteran was unable to perform repetitive use testing and that the Veteran declined to perform repetitive use testing.  An additional examination should be provided to the Veteran that specifically addresses whether the Veteran is unable or simply unwilling to perform repetitive use testing.  Furthermore, pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his fractured left clavicle with acromioclavicular joint separation.  

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If the right shoulder is not disabled, it too should be tested.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


